            Case 2:20-cv-08805-GW-JC Document 15 Filed 03/04/21 Page 1 of 1 Page ID #:74

                                                                                            JS-6
             1
             2
             3
             4
             5
             6
             7
             8                                   UNITED STATES DISTRICT COURT
             9                               CENTRAL DISTRICT OF CALIFORNIA
            10
            11 GOWER FROST, an individual,                        Case No. CV 20-8805-GW-JCx
                                                                           Judge George H. Wu
            12                      Plaintiff,
                                                                  ORDER GRANTING DISMISSAL
            13             vs.                                    OF ENTIRE ACTION
            14 AAA LIFE INSURANCE COMPANY;
               and DOES 1 through 20, inclusive,
            15
                         Defendant.
            16
            17            IT IS HEREBY ORDERED that this action, in its entirety, is dismissed with
            18 prejudice. Each party is to bear its own costs and attorneys’ fees.
            19 DATED: March 4, 2021
            20
            21
                                                             Honorable George H. Wu
            22
                                                             United States District Judge
            23
            24
            25
            26
            27

LEWI        28
S
BRISBOI          4841-4405-3213.1
S                                      [PROPOSED] ORDER GRANTING DISMISSAL OF ENTIRE ACTION
BISG   RD
